DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2022 is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 1/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,425,032 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/27/2022, with respect to the Rejections of claims 1-30 have been fully considered and are persuasive.  The Non-statutory double patenting, 112 and 103 rejections of claims 1-30 have been withdrawn. 

Allowable Subject Matter
Claims 1-30 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-15, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially that current components related to the DC-DC converter and the DC-AC converter cancel each other in combination with other limitations recited in the claimed invention.
Regarding claims 16-30, the prior art of record fails to teach either alone or in combination all of the limitations of claim 16, especially that current components related to the DC-DC converter and the DC-AC converter cancel each other in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        

MW
3/8/2022